Citation Nr: 9902525	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-47 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from January 1965 to October 
1968 as a medical service specialist.

Service connection is in effect for irritable bowel syndrome, 
evaluated as 10 percent disabling.  

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from a rating action by the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado.  
The VA Regional Office (RO) now with jurisdiction is Oakland.

The Board remanded the case in July 1996.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




Pertinent Criteria Considerations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  

A medical opinion based upon an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  The credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The veteran's own statements expressing his or her belief 
that disabilities are service-connected are not probative.  
As a layman, appellant is not qualified to proffer an opinion 
as to the date of onset of his/her illness; such testimony 
would only be probative if it were proffered by a witness 
qualified as an expert.  See Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992) which also quoted Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992)) holding that lay persons were 
not qualified to provide a probative diagnosis on a medical 
question.  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

However, further judicial guidance has been given in the case 
of veterans who have independent medical expertise.  In this 
case, the veteran was a medical technician.

The Board may consider only independent medical evidence to 
support their findings.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1998).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service, unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

However, Section 3.306 provides that the ameliorating, 
usual effects of medical or surgical treatment will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  Furthermore, the Court concludes that 
the question of whether there has been an increase in 
disability during service must be answered in the affirmative 
before the presumption of aggravation attaches.  Accordingly, 
the Court holds that where a preexisting disability has been 
medically or surgically treated during service and the usual 
effects of the treatment have ameliorated the disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach.  See 
Verdon v. Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Finally, while the provisions of 38 C.F.R. § 3.303(c) (1998) 
usually preclude the grant of service connection for a 
congenital or developmental anomaly such as personality 
disorder such as schizotypal personality, for instance, under 
certain circumstances, service connection may be granted on 
the basis of aggravation.  See Thompson v. United States, 405 
F.2d 1239 (Ct.Cl. 1969); Monroe v. Brown, 4 Vet. App. 513 
(1993); and related VA General Counsel Precedent Opinions. 




In such an instance, when a defect or disease is of a 
congenital nature, there is justification for finding that 
the disease preexisted service (and thereafter, the issue is 
whether there was inservice aggravation).  See also Monroe v. 
Brown, 4 Vet. App. 513 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310. 

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.310(a), when aggravation of a veterans 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (1998). 






The Court also went to great lengths in Allen, as well as 
other cases [such as Leopoldo v. Brown, 9 Vet. App. 33 
(1996), etc., in which certain portions have since been 
revised, but as relate to this issue are unchanged to 
present] to discuss the differences between disability and 
other facets of a disorder due to a given injury, and the 
distinctions between (multiple) factors that may cause 
disease versus overall disability picture and causal 
connections versus subsequent onset of disability.  

Factual Considerations

As noted in the prior Board remand, to summarize a long 
history, the evidence of record would tend to indicate that 
the veteran had a stressful and very abusive childhood, and 
after high school graduation, she entered the military 
service.  It is alleged that during service, her experiences 
were traumatic in other serious ways and resulted in 
inservice aggravation of the preexisting psychiatric problems 
now diagnosed as PTSD and depersonalization disorder.  Other 
psychiatric diagnoses of record include multiple personality 
disorder.

In her Substantive Appeal, VA Form 9, dated in June 1994, the 
veteran accurately argues that the relationship between her 
irritable bowel and the psychiatric problems, suggested by 
some physicians, had not been fully addressed.  

Unfortunately, although certain portions of the requested 
evidentiary development sought by the Board's remand have 
been handled as well as can be expected, there remain some 
unanswered questions with regard to the so-called 
"aggravation" factors which may play out in this case on 
several levels. 

At the time of the Board's remand, it was noted as follows:

The evidence of record includes extensive 
historical information provided by the 
veteran, in part as incorporated into 
numerous letters to various physicians 
who have reportedly seen her over the 
years, regarding her experiences before, 
during and since service.  The list of 
those from whom she has sought 
documentation is extensive; responses 
from some are in the file including 
physicians who treated her for organic 
problems.  Additional information from 
these individuals and from others with 
regard to her psychiatric status would be 
helpful in addressing the pending 
appellate issues.  While it is suggested 
that the veteran may have had a 
preexisting PTSD which was aggravated by 
service, there is no objective evidence 
in the file regarding any psychiatric 
manifestations, treatment or diagnoses 
prior to service.  In this context, 
various possibilities include that she 
may have acquired a new psychiatric 
disorder in service, aggravated an old 
one, or both.  To reach a reasoned 
conclusion in regard each or any of these 
three alternatives, additional evidence 
is required for prior to, during service 
(if possible), and since service.

Since the Board remand, the veteran has clarified that she 
had no specific treatment for psychiatric problems prior to 
service.

The RO's search for documentation pursuant to the Board's 
remand also elicited some service documents that are not 
plentiful but what are available are not entirely consistent 
with the veteran's portrayal of her experiences with regard 
to being denied psychiatric care.  




On the other hand, the veteran alleges that a patient at the 
Air Force facility where she was stationed and serving as a 
medical technician, and whom she describes as her fiancée, 
died at a given time and precipitated a severe psychiatric 
reaction.  Pursuant to the Board's remand, this has been 
verified to the extent that a death certificate is now of 
record for that other service person.  However, there has 
been no further collaborative evidence submitted with regard 
to her own inservice behavioral or other response thereto, or 
any psychiatric care in association therewith.  The veteran 
has been apparently unable to locate persons who can 
otherwise attest thereto. 

Statements are of record from P. Beirne, M.A., who has seen 
the veteran since 1990.  She opined that the somatic 
complaints and anxiety attacks experienced by the veteran 
were causally related to her military duties as a medic on an 
intensive care unit (ICU) and her work on that unit further 
aggravated her condition.  She further opined that the 
veteran had been caused severe fundamental psychological, 
emotional and mental damage as a result of her military 
service.  A recent statement by the psychologist was to the 
effect that she would be unable to provide further records as 
to do so would be in violation of Colorado State law.

On a 1993 VA psychiatric examination, the diagnosis was PTSD, 
childhood-related, and dissociative disorder.  In reaching 
that conclusion, the physician opined that the veterans 
physiological symptoms which started in service were more 
likely related to her military experiences and 
responsibilities, whereas the psychological struggles seemed 
to have their greatest impact in her childhood.  He had noted 
that while her childhood stressors had been severe and led to 
her PTSD, the military had unwittingly served to traumatize 
her further.  It is not shown that psychological or other 
testing was undertaken.


Certain psychiatric and psychological evaluations have taken 
place since the Board remand which have, in great part, 
concluded that the veteran is exhibiting a PTSD, "possibly in 
response to childhood abuse history", and schizotypal 
personality disorder.  The examiner agreed with prior VA 
examiners in concluding that the veteran's "fiancées death 
in service would have been stressful but inadequate for the 
PTSD diagnosis, and thus the PTSD diagnosis as given as 
"possibly in response to childhood abuse history" more in the 
way of elimination of anything else rather than by positive 
findings.

Unfortunately, all of this psychiatric assessment begs the 
question as to whether inservice circumstances served to 
aggravate any preservice psychiatric problem including of a 
developmental (i.e., personality) nature as described above.  

And furthermore, the issue of whether the veterans service-
connected gastrointestinal disorder is in any way associable 
with, reflective of, served to aggravate or otherwise 
impacted her mental health and/or any psychiatric disability, 
has not been addressed by the RO at all and specifically, not 
assessed by recent VA psychiatric examiners, although this 
has been suggested by some prior and private examiners.  

Finally, in a written presentation by the veteran's 
representative in December 1998 it was noted that the 
specific requirements of the Board's remand had not been 
fulfilled with regard to the question of aggravation, and 
that the veteran was entitled to have the elements of a 
remand adhered to or the case had to be returned for further 
action.  In essence, that is correct.  See, i.e., Stegall v. 
West, 11 Vet. App. 268 (1998). 

Thus, pursuant to VAs duty to assist the veteran in the 
development of facts pertinent to her claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
has no option but to defer adjudication of the appellate 
issue pending a remand of the case to the RO for further 
development as follows:




1.  The case should be referred to the VA 
examiner(s) who most recently evaluated 
the veteran's psychiatric disorder, for 
written, annotated and concisely 
articulated responses to the following: 

(a) whether the veteran has a personality 
disorder or PTSD or other psychiatric 
diagnoses, did it/they increase in 
pathology or was it/were they in any way 
altered in or by service; 

(b) what is the relationship between the 
veteran's inservice experiences on any 
preservice psychiatric disability; 

(c) did the veteran acquire additional 
psychiatric disability in and/or as the 
result of service which is present now; 

(d) what is the relationship, impact or 
any other factors present between the 
veteran's service-connected 
gastrointestinal disability and her 
mental health, specifically any and all 
psychiatric disorders (i.e., did the 
irritable bowel syndrome cause, 
contribute to, or aggravate, any 
psychiatric disability found present.  
Any opinions expressed must be 
accompanied by a complete rationale.





2.  If the clinical data proves to be 
inadequate, the veteran should be 
scheduled for another VA psychiatric 
evaluation by examiner(s) who have not 
previously examined her, so that 
sufficient data may be of record for the 
examiners to provide sound answers to the 
above questions.  The examiners must be 
provided with the claims folder, all of 
the evidence contained therein, and a 
complete copy of both the 1996 Board 
remand and this remand decision prior to 
their evaluation of the case.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of any examination 
conducted, and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, op. cit.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder to include PTSD. 

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
